Citation Nr: 0626092	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  04-42 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for a right hip 
disability, to include consideration as being secondary to a 
service-connected disability.  

2.  Entitlement to service connection for a low back 
disability, to include consideration as being secondary to a 
service-connected disability.  

3.  Entitlement to a compensable rating for a healed left 
pubis fracture.  


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to March 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's right hip disability was not manifested 
until many years after service and is not related to active 
duty service or any incident therein or any service-connected 
disability.  

2.  The veteran's low back disability was not manifested 
until many years after service and is not related to active 
duty service or any incident therein or any service-connected 
disability.  

3.  The veteran's healed left pubis fracture is not 
manifested by limitation of motion, pain, or impairment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2005).

2.  The criteria for service connection for a low back 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2005).

3.  The criteria for a compensable rating for a healed left 
pubis fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5250 to 5255; DeLuca v. Brown, 8 Vet. App. 
202 (1995).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection 

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  The nexus requirement may 
be satisfied by evidence that a chronic disease subject to 
presumptive service connection manifested itself to a 
compensable degree within one year after separation from 
service.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  Arthritis is a 
chronic disease subject to presumptive service connection.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, secondary service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.

The veteran's service medical records are absent any 
complaint of, or treatment for, either a right hip disability 
or a low back disability, and the 1973 separation examination 
reported normal findings for the lower extremities and the 
spine.  

The first recorded complaint and diagnosis of a right hip 
disability occurred in 2001, almost 30 years after separation 
from service, when x-ray reports revealed findings of mild 
degenerative changes in both hips (May 2001) and aseptic 
necrosis of the right femoral head (October 2001).  It is 
noteworthy that both of these findings are subsequent to 
treatment for a back and right groin/leg injury dating in 
April 2001many years post service.  As such, direct service 
connection for either a low back disability or a right spine 
disability is not warranted.  

The veteran has submitted evidence supporting a connection 
between his right hip disability and his service-connected 
healed left pubis fracture.  A December 2001 physician's 
letter opines that the veteran's service-connected left pubic 
ramus fracture "certainly is important in history in regard 
to his determination of the cause of the right hip 
problems."  The physician additionally stated that "one 
could speculate that the two problems are related."  
Although this evidence is a nexus opinion, the phrasing of 
the opinion is too speculative to warrant much probative 
value.  Rather than issue a definitive opinion, the physician 
vaguely suggested that"one could speculate" a connection 
between the service-connected left pubis fracture and the 
right hip disability.  Service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  See also Slater v. Principi, 4 Vet. App. 
43 (1993).  The physician does not offer any medical support 
for his conclusion and does not even state whether he 
reviewed any records, or whether he based his opinion solely 
on the veteran's history.  Consequently, this opinion has 
little probative value.  

The same problems befall the other positive nexus opinion 
submitted in February 2004.  This physician's opinion states 
that the veteran had "a history of trauma with subsequent 
pelvic fracture," and "based on his history . . . it is 
more likely than not that his present hip problems are 
related."  Similar to the nexus opinion discussed above, 
this physician does not offer any medical support for his 
opinion, and the statement indicates that the opinion is 
based primarily on the veteran's history of an in-service 
left pubis fracture.  There is no indication in the statement 
that the physician reviewed any medical records.  The mere 
recitation of the veteran's self-reported lay history does 
not constitute competent medical evidence, however.  LeShore 
v. Brown, 8 Vet. App. 406 (1996).  Nor do opinions based on 
mere speculation.  The physician was requested to provide a 
medical basis for his opinion, but neglected to do so, 
replying that he was unable to comply with the request and 
that the two treatment records submitted were the only 
records available.  Based on the appearance of reliance on 
history alone, and the absence of medical evidential support, 
the probative value of this opinion is also limited.  

In contrast to the above opinions, a 2002 VA examiner, after 
review of the records and examining the veteran, opined that 
"it is difficult for him to find any relationship to the 
previous left pubic ramus fracture."  A subsequent 2005 VA 
opinion, based upon a review of the record, asserted that the 
veteran's service-connected healed nondisplaced fracture of 
the left pubic ramus is not related to his right hip 
disability.  He stated that the reason for this is that 
aseptic necrosis of the hip has not been shown to be a result 
of this type of fracture of the pubic ramus.  Additionally, 
he opined that "mild x-ray changes of arthritis are expected 
in all of us as we age and [he] would be very surprised to 
find completely normal x-rays in some one who is 56-years 
old."  

Although the veteran submitted two supporting opinions, these 
opinions are too speculative to outweigh the countervailing 
opinions by the VA examiners.  Based on the absence of a 
diagnosis of a right hip disability before 2001, the lack of 
definitive nexus opinions linking the disability to the 
service-connected healed left pubis fracture, and the 
negative nexus opinions, service connection for a right hip 
disability is denied.  

Service connection is also not warranted for the low back 
disability.  X-ray reports dating in 1974 report negative 
findings as to the lumbosacral spine.  The initial record of 
a low back disability is found in 2001, almost 30 years after 
separation from service, where an x-ray record reported a 
finding of minimal degenerative changes in the lower lumbar 
spine.  A subsequent MRI record reported normal findings of 
the lumbar spine for age.  The records contain no opinions 
linking the veteran's current low back disability with his 
service-connected healed left pubis fracture.  Based on the 
length of time between service and the initial diagnosis, the 
normal x-ray findings reported in 1974, and the absence of 
any competent nexus evidence, service connection for a low 
back disability is denied.  

In short, service connection for both the right hip 
disability and the low back disability is denied, as there is 
insufficient evidence of incurrence in service, or any 
relationship to either service or the service-connected 
healed left pubis fracture.  

Increased rating

The veteran is currently service-connected for a healed left 
pubis fracture, and has a noncompensable rating under 5299.  
The evidence of record does not indicate any complaints 
pertaining to the left hip, and a 2002 VA examination 
reported full range of motion without pain in the left hip, 
with no tenderness or difficulty with left straight leg 
raising.  The examiner also noted that the left pubic ramus 
fracture was well-healed.  An August 2002 x-ray record 
reported normal findings as to the left hip.  Based on the 
absence of left hip symptoms, a compensable rating is not 
warranted.  There is no evidence of pain, limitation of 
motion, or impairment which could offer the veteran a 
compensable rating, even after consideration of all 
applicable rating codes and the provisions of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The Board notes that there has been no VA examination since 
2002.  Although it has been over 3 years since the last 
examination, the Board finds a remand for another examination 
is not necessary.  A remand for an examination is necessary 
when the old examination is "stale" because it no longer 
reflects the status of the veteran's disability.  In this 
case, there is no evidence that the veteran's left hip 
disability has worsened since 2002.  Although the veteran has 
stated that his left hip disability worsened, he supported 
that statement by listing his right hip and back complaints, 
symptoms not relevant to this claim.  It is noteworthy that 
the veteran was scheduled for examinations in 2005, but 
cancelled the appointment, stating that he wanted the 
evidence, as it stood then, to go to the Board.  Based on the 
lack of recorded left hip complaints, and the veteran's 
desire to not receive another examination, the Board finds 
the 2002 examination is sufficient to decide this claim.  


Duty to notify and assist

VA must meet certain notice requirements and provide 
reasonable assistance to the veteran in pursuing his claim.  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In July 
2002, prior to the rating decision on appeal, the veteran was 
provided with correspondence which informed him of (1) the 
evidence needed to support his claim; (2) what actions he 
needed to undertake; and (3) how VA would assist him in 
developing his claim.  Although the veteran was not 
instructed to "submit any evidence in his possession that 
pertains to the claim," he was advised to notify VA of any 
information or evidence he wished VA to retrieve for him.  
The veteran was additionally provided notice as to effective 
date and disability rating, pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006), in June 2006.  Although the claim 
was not subsequently readjudicated, because the veteran's 
claims for service connection and increased rating have been 
denied, the questions are moot and no prejudice resulted.  
Consequently, the duty to notify has been satisfied.

The duty to assist has also been satisfied.  The VA has 
provided VA examinations, obtained service medical records, 
and obtained treatment records, and the veteran has indicated 
that he has no further medical evidence to submit.  No 
further development is necessary or appropriate at this time, 
and VA has thus fulfilled its duty to assist the veteran in 
developing his claims.


ORDER

Service connection for a right hip disability and a low back 
disability is denied.

A rating in excess of 10 percent for a healed left pubis 
fracture is denied.  


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


